Case 1:21-cv-00556-TSE-JFA Document 19 Filed 09/13/21 Page 1 of 2 PageID# 249




                     IN THE UNITED ST ATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

COMFORT WHEELS, INC.                                   )
                                                       )
               Plaintiff,                              )
                                                       )
        v.                                             )         Civil Action No. 1 :21-cv-556
                                                       )
SHENZHEN MIRUISI TECHNOLOGY,                           )
CO. LTD.,                                              )
                                                       )
               Defendant.                              )

                                              ORDER

        On August 20, 2021, United States Magistrate Judge John F. Anderson entered Proposed

Findings of Fact and Recommendations (the "Report") in this case, recommending that default

judgment be entered in favor of Plaintiff Comfort Wheels, Inc. and against Defendant Shenzhen

Miruisi Technology Co. Ltd.

        Upon consideration of the record and Judge Anderson's Report, to which no objections

have been filed, and having found no clear error, 1

       The Court ADOPTS, as its own, the findings of fact and recommendations of the United

States Magistrate Judge, as set forth in the Report (Dkt. 17).

       Accordingly,

        It is hereby ORDERED that plaintiffs motion for default judgment (Dkt. 13) with respect

to Count I is GRANTED.


1
  See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate's report, the court "need not conduct a de nova review, but instead
must 'only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.'").
Case 1:21-cv-00556-TSE-JFA Document 19 Filed 09/13/21 Page 2 of 2 PageID# 250
